 

EXHIBIT 10.1




SECURITIES PURCHASE AGREEMENT

 

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of March 30, 2012 (this
“Agreement”), is entered into by and between SILVER FALCON MINING, INC., a
Delaware corporation (the “Company”), and ILIAD RESEARCH AND TRADING, LP, a
Delaware limited partnership, its successors and/or assigns (“Buyer”).

RECITALS:

A.

The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration for offers and sales to
accredited investors afforded, inter alia, under Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act.

B.

The Buyer wishes to acquire from the Company, and the Company desires to issue
and sell to the Buyer the Note (as defined below), which Note will be
convertible into shares of common stock of the Company, par value $0.0001 per
share (the “Common Stock”), upon the terms and subject to the conditions of the
Note, this Agreement and the other Transaction Documents (as defined below).

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

CERTAIN DEFINITIONS. As used herein, each of the following terms has the meaning
set forth below, unless the context otherwise requires:

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

“Buyer’s Counsel” means Carman Lehnhof Israelsen LLP.

“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).

“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.

“Closing Date” means the date of the closing of the purchase and sale of the
Securities.

“Common Stock” means the Class A Common Stock, par value $0.0001 per share, of
the Company.

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.





1




“Company Counsel” means Investment Law Group of Gillett, Mottern & Walker, LLP.

“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.

“Conversion Date” means the date a Holder submits a Notice of Conversion, as
provided in the Note.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Note and/or in payment of accrued interest, as contemplated in the Note.

“Delivery Date” has the meaning ascribed to it in the Note (with respect to
Conversion Shares).

“Holder” means the Person holding the relevant Securities at the relevant time.

“Last Audited Date” means December 31, 2010.

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Note or any of the
Transaction Documents, (b)  have or result in a material adverse effect on the
results of operations, assets, or financial condition of the Company and its
subsidiaries, taken as a whole, or (c) adversely impair the Company’s ability to
perform fully on a timely basis its material obligations under any of the
Transaction Documents or the transactions contemplated thereby.

“Maturity Date” has the meaning ascribed to it in the Note.

“Permitted Liens” means (i) any Lien (as defined herein) for taxes not yet due
or delinquent or being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) any purchase money lien granted on
property acquired by the Company after the date of this Agreement to secure the
purchase price of such property, but only to the extent the lien encumbers the
property so acquired, and (v) that purchase money Deed of Trust granted by the
Company to Joyce Livestock Company Limited Partnership dated December 3, 2009
covering 20 acres of land in Owyhee County, Idaho to secure the original
principal amount of $225,000.

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

“Principal Trading Market” means (a) NYSE Amex, (b) the New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the OTC
Bulletin Board, (f) the OTCQX or OTCQB, or (g) such other market on which the
Common Stock is principally traded at the relevant time, but shall not include
the “pink sheets.”

“Rule 144” means (a) Rule 144 promulgated under the 1933 Act or (b) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.

“Securities” means the Note and the Shares.





2




“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares.

“State of Incorporation” means Delaware.

“Subsidiary” or “Subsidiaries” means, as of the relevant date, any subsidiary of
the Company (whether or not included in the Company’s SEC Documents) whether now
existing or hereafter acquired or created.

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.

“Transaction Documents” means this Agreement, the Note, the Transfer Agent
Letter (defined below), the Confession (defined below), and all other
certificates, documents, agreements, resolutions and instruments delivered to
any party under or in connection with this Agreement, as the same may be amended
from time to time.

“Transfer Agent” means, at any time, the transfer agent for the Common Stock.

“Wire Instructions” means the wire instructions for the Purchase Price (as
defined below), as provided by the Company, set forth on Annex I.

2.

AGREEMENT TO PURCHASE; PURCHASE PRICE.

2.1.

Purchase.

(a)

Subject to the terms and conditions of this Agreement and the other Transaction
Documents, the undersigned Buyer hereby agrees to purchase from the Company a
Convertible Promissory Note in the principal amount of $566,500.00 substantially
in the form attached hereto as Annex II (the “Note”). In consideration thereof,
the Buyer shall pay the purchase price amount set forth on the Buyer’s signature
page to this Agreement (the “Purchase Price”). The Purchase Price shall be paid
in accordance with the Wire Instructions.

(b)

In consideration for the Purchase Price, the Company shall execute and deliver
to the Buyer a Judgment by Confession substantially in the form attached hereto
as Annex III (the “Confession”).

(c)

The Company shall also execute and deliver to the Transfer Agent, and the
Transfer Agent shall execute to indicate its acceptance thereof, the irrevocable
transfer agent instruction letter substantially in the form attached hereto as
Annex IV (the “Transfer Agent Letter”).

(d)

At the Closing (as defined below), the Buyer shall deliver to the Company the
Purchase Price.

2.2.

Form of Payment; Delivery of Securities.  The purchase and sale of the
Securities shall take place at a closing (the “Closing”) to be held at the
offices of the Buyer on the Closing Date.  At the Closing, the Company will
deliver the Transaction Documents to the Buyer against delivery by the Buyer to
the Company of the Purchase Price.

2.3.

Purchase Price. The Note carries an original issue discount of $51,500.00 (the
“OID”).  In addition, the Company agrees to pay $15,000.00 to the Buyer to cover
the Buyer’s legal fees, accounting costs, due diligence, monitoring and other
transaction costs incurred in connection with the purchase and sale of the
Securities, which amount is included in the initial principal balance of the
Note (the “Transaction Expenses”).  The Purchase Price, therefore, shall be
$500,000.00, computed as follows: $566,500.00 less the OID of $51,500 less the
Transaction Expenses of $15,000.





3




3.

BUYER REPRESENTATIONS AND WARRANTIES. The Buyer represents and warrants to, and
covenants and agrees with, the Company, as of the date hereof and as of the
Closing Date, as follows:

3.1.

Binding Obligation. The Transaction Documents to which the Buyer is a party, and
the transactions contemplated hereby and thereby, have been duly and validly
authorized by the Buyer.  This Agreement has been executed and delivered by the
Buyer, and this Agreement is, and each of the other Transaction Documents to
which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.

3.2.

Accredited Investor Status. The Buyer is an “accredited investor” as that term
is defined in Regulation D.  

4.

COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and warrants to
the Buyer as of the date hereof and as of the Closing Date that:

4.1.

Rights of Others Affecting the Transactions.  There are no preemptive rights of
any stockholder of the Company, as such, to acquire the Securities. No other
party has a currently exercisable right of first refusal which would be
applicable to any or all of the transactions contemplated by the Transaction
Documents.

4.2.

Status.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.  The Company has registered its stock
under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act. The Company has not taken any action designed to
terminate, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act, nor has the
Company received any notification that the SEC is contemplating terminating such
registration.  The Common Stock is quoted on the Principal Trading Market.  The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Trading Market. The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.





4




4.3.

Authorized Shares.

(a)

The authorized capital stock of the Company consists of 10,000,000,000 shares of
Class A Common Stock, $0.0001 par value per share, of which approximately
787,162,405 are outstanding; and 12,500,000 shares of Class B Common Stock, of
which 3,884,321 are outstanding. Of the outstanding shares of Class A Common
Stock, approximately 161,555,597 shares (20.5%) are beneficially owned by
Affiliates of the Company. Of the outstanding shares of Class B Common Stock,
3,504,321 shares (90.2%) are beneficially owned by Affiliates of the Company.
Class A and Class B Common Stock have equal rights to profits and distributions.
 However, Class A Common Stock only has one vote per share while Class B Common
Stock has forty votes per share.

(b)

Other than as set forth in the Company’s SEC Documents, there are no outstanding
securities which are convertible into or exchangeable for shares of Common
Stock, whether such conversion is currently exercisable or exercisable only upon
some future date or the occurrence of some event in the future.

(c)

All issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable. After considering all
other commitments that may require the issuance of Common Stock, the Company has
sufficient authorized and unissued shares of Common Stock as may be necessary to
effect the issuance of the Shares on the Closing Date, were the Note issued and
fully converted on that date.

(d)

The Shares have been duly authorized by all necessary corporate action on the
part of the Company, and, when issued (1) on conversion of, or in payment of
interest on the Note in accordance with the terms thereof, or (2) at the Closing
in accordance with the terms of this Agreement, as applicable, will have been
duly and validly issued, fully paid and non-assessable, free from all taxes,
liens, claims, pledges, mortgages, restrictions, obligations, security interests
and encumbrances of any kind, nature and description, and will not subject the
Holder thereof to personal liability by reason of being a Holder.

(e)

The Conversion Shares are enforceable against the Company and the Company
presently has no claims or defenses of any nature whatsoever with respect to the
Conversion Shares.

4.4.

Transaction Documents and Stock. This Agreement and each of the other
Transaction Documents, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and this Agreement is, and the Note,
and each of the other Transaction Documents, when executed and delivered by the
Company (if necessary), will be, valid and binding obligations of the Company
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.

4.5.

Non-contravention. The execution and delivery of this Agreement and each of the
other Transaction Documents by the Company, the issuance of the Securities in
accordance with the terms hereof and thereof, and the consummation by the
Company of the other transactions contemplated by this Agreement, the Note, and
the other Transaction Documents do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the Certificate of Incorporation or bylaws of the Company,
each as currently in effect, (ii) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock except as herein set forth, or (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.





5

 

4.6.

Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.

4.7.

Filings; Financial Statements.  None of the Company’s SEC Documents contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension.  As of their respective
dates, the financial statements of the Company included in the Company’s SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

4.8.

Absence of Certain Changes.  Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.




6

 




4.9.

Full Disclosure.  There is no fact known to the Company or that the Company
should know after having made all reasonable inquiries (other than conditions
known to the public generally or as disclosed in the Company’s SEC Documents)
that has not been disclosed in writing to the Buyer that would reasonably be
expected to have or result in a Material Adverse Effect.

4.10.

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Documents.  The Company is not aware of any valid basis for any such claim that
(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transactions contemplated
herein or that, alone or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.

4.11.

Absence of Events of Default.  Neither the Company nor any of its Subsidiaries
is in violation of or in default with respect to (i) its Certificate of
Incorporation or bylaws or other organizational documents, each as currently in
effect, or any material judgment, order, writ, decree, statute, rule or
regulation applicable to such entity; or (ii) any material mortgage, indenture,
agreement, instrument or contract to which such entity is a party or by which it
or any of its properties or assets are bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), except
such breach or default which would not have or result in a Material Adverse
Effect or any default which will be cured by the application of the proceeds of
this Transaction.

4.12.

Absence of Certain Company Control Person Actions or Events.  Other than as set
forth in the Company’s SEC Documents, none of the following has occurred during
the past five (5) years with respect to a Company Control Person:

(a)

A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two (2) years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two (2)
years before the time of such filing;

(b)

Such Company Control Person was convicted in a criminal proceeding or is a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses);

(c)

Such Company Control Person was the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining him or her from, or otherwise
limiting, the following activities:

(i)

acting, as an investment advisor, underwriter, broker or dealer in securities,
or as an affiliated person, director or employee of any investment company,
bank, savings and loan association or insurance company, as a futures commission
merchant, introducing broker, commodity trading advisor, commodity pool
operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;





7

 

(ii)

engaging in any type of business practice; or

(iii)

engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal or state securities
laws or federal commodities laws;

(d)

Such Company Control Person was the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of such Company Control Person to engage in any activity
described in Section 4.12(c)) above, or to be associated with Persons engaged in
any such activity; or

(e)

Such Company Control Person was found by a court of competent jurisdiction in a
civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.

4.13.

No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the Transaction Documents or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect.  No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable laws, rules or regulations, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed.  There are no proposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive officers of the Company which
proposal would (i) change the Certificate of Incorporation or bylaws of the
Company, each as currently in effect, with or without stockholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the stockholders of the Common Stock or (ii) materially or substantially change
the business, assets or capital of the Company, including its interests in
Subsidiaries.

4.14.

No Integrated Offering.  Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, made any offer
or sale of any security of the Company or solicited any offer to buy any such
security under circumstances that would eliminate the availability of the
exemption from registration under Regulation D in connection with the offer and
sale of the Securities as contemplated hereby.

4.15.

Dilution.  Each of the Company and its executive officers and directors is aware
that the number of shares of Common Stock issuable upon the execution of this
Agreement, the conversion of the Note, or pursuant to the other terms of the
Transaction Documents may have a dilutive effect on the ownership interests of
the other stockholders (and Persons having the right to become stockholders) of
the Company.  The Company specifically acknowledges that its obligation to issue
the Conversion Shares upon conversion of the Note, is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other stockholders of the Company, and the Company will
honor such obligations, including honoring every Notice of Conversion (or
“Conversion Notice” as contemplated by the Note), unless the Company is subject
to an injunction (which injunction was not sought by the Company or any of its
directors or executive officers) prohibiting the Company from doing so.





8

 

 

4.16.

Fees to Brokers, Placement Agents and Others.  The Company has taken no action
which would give rise to any claim by any Person for a brokerage commission,
placement agent or finder’s fees or similar payments by the Buyer relating to
this Agreement or the transactions contemplated hereby.  Except for such fees
arising as a result of any agreement or arrangement entered into by the Buyer
without the knowledge of the Company (a “Buyer’s Fee”), the Buyer shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this subsection that
may be due in connection with the transactions contemplated hereby.  The Company
shall indemnify and hold harmless each of the Buyer, its employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees (other than a Buyer’s Fee, if any).

4.17.

Disclosure.  All information relating to or concerning the Company set forth in
the Transaction Documents or in the Company’s SEC Documents or other public
filings provided by or on behalf of the Company to the Buyer is true and correct
in all material respects and the Company has not omitted to state any material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable laws, rules or regulations, requires public disclosure or
announcement by the Company.

4.18.

Confirmation.  The Company agrees that, if, to the knowledge of the Company, any
events occur or circumstances exist prior to the payment of the Purchase Price
by the Buyer to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Buyer in
writing prior to such date of such events or circumstances, specifying which
representations or warranties are affected and the reasons therefor.

4.19.

Title. The Company and the Subsidiaries, if applicable, own and have good and
marketable title in fee simple absolute to, or a valid leasehold interest in,
all their respective real properties and good title to their other respective
assets and properties, subject to no liens, claims or encumbrances except as
have been disclosed to the Buyer.

4.20.

Intellectual Property.

(a)

Ownership.  The Company owns or possesses or can obtain on commercially
reasonable terms sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses (software or otherwise),
information, know-how, inventions, discoveries, published and unpublished works
of authorship, processes and any and all other proprietary rights (“Intellectual
Property”) necessary to the business of the Company as presently conducted, the
lack of which could reasonably be expected to have a Material Adverse Effect.
 Except for agreements with its own employees or consultants, standard end-user
license agreements, support/maintenance agreements and agreements entered in the
ordinary course of the Company’s business, all of which have been made available
for review by the Buyer, there are no outstanding options, licenses or
agreements relating to the Intellectual Property of the Company, and the Company
is not bound by or a party to any options, licenses or agreements with respect
to the Intellectual Property of any other person or entity.  The Company has not
received any written communication alleging that the Company has violated or, by
conducting its business as currently conducted, would violate any of the
Intellectual Property of any other person or entity, nor is the Company aware of
any basis therefor.  The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner or licensor of or claimant to any
Intellectual Property with respect to the use thereof in connection with the
present conduct of its business other than in the ordinary course of its
business.  There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringements
of Intellectual Property, other than in the ordinary course of its business.





9

 

(b)

No Breach by Employees.  The Company is not aware that any of its employees is
obligated under any contract or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would materially
interfere with the use of his or her efforts to promote the interests of the
Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.

4.21.

Opinion. Counsel to the Company has delivered to the Buyer an opinion letter
(the “Opinion Letter”) stating that (i) the Company is not a “Shell Company” as
such term is defined in Rule 144, (ii) the Company has not been a Shell Company
for the preceding twelve (12) months, (iii) the Company is in compliance with
all filing requirements under Rule 144 as of the date hereof, and (iv) the
Shares may be sold by the Buyer without any restrictions pursuant to Rule 144,
so long as the applicable holding period specified by Rule 144 is satisfied.

4.22.

Environmental Matters.

(a)

No Violation. There are, to the Company’s knowledge, with respect to the Company
or any of its Subsidiaries or any predecessor of the Company, no past or present
violations of Environmental Laws (as defined below), releases of any material
into the environment, actions, activities, circumstances, conditions, events,
incidents, or contractual obligations which may give rise to any common law
environmental liability or any liability under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 or similar federal, state,
local or foreign laws and neither the Company nor any of its Subsidiaries has
received any notice with respect to any of the foregoing, nor is any action
pending or, to the Company’s knowledge, threatened in connection with any of the
foregoing. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(b)

No Hazardous Materials. Other than those that are or were stored, used or
disposed of in compliance with applicable law, no Hazardous Materials are
contained on or about any real property currently owned, leased or used by the
Company or any of its Subsidiaries, and no Hazardous Materials were released on
or about any real property previously owned, leased or used by the Company or
any of its Subsidiaries during the period the property was owned, leased or used
by the Company or any of its Subsidiaries, except in the normal course of the
Company’s or any of its Subsidiaries’ business.




10

 

(c)

No Storage Tanks.  There are no underground storage tanks on or under any real
property owned, leased or used by the Company or any of its Subsidiaries that
are not in compliance with applicable law.

5.

CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

5.1.

Covenants and Acknowledgements of the Buyer.

(a)

Transfer Restrictions.  The Buyer acknowledges that (1) the Securities have not
been and are not being registered under the provisions of the 1933 Act and,
except as included in an effective registration statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder, or (B) the Buyer shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from
registration under the 1933 Act; (2) any sale of the Securities made in reliance
on Rule 144 may be made only in accordance with the terms of such Rule and
further, if such Rule is not applicable, any resale of such Securities under
circumstances in which the seller, or the Person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the 1933 Act, may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (3) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
to comply with the terms and conditions of any exemption thereunder.

(b)

Restrictive Legend.  The Buyer acknowledges and agrees that, until such time as
the relevant Securities have been registered under the 1933 Act, and may be sold
in accordance with an effective registration statement, or until such Securities
can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.




(c)

Confession of Judgment. The Buyer agrees it will not file the Confession unless
and until an Event of Default (as defined in the Note) under the Note has
occurred; provided, however, that upon such an Event of Default, the Buyer shall
be entitled to immediately file such the Confession in an ex parte fashion.

5.2.

Covenants, Acknowledgements and Agreements of the Company. As a condition to the
Buyer’s obligation to purchase the Securities contemplated by this Agreement,
and as a material inducement for the Buyer to enter into this Agreement and the
other Transaction Documents, until all of the Company’s obligations hereunder
and the Note are paid and performed in full, or within the timeframes otherwise
specifically set forth below, the Company shall comply with the following
covenants:

 

11

(a)

Filings.  From the date hereof until the date that is six (6) months after all
the Conversion Shares either have been sold by the Buyer, or may permanently be
sold by the Buyer without any restrictions pursuant to Rule 144 (the
“Registration Period”), the Company shall  timely make all filings required to
be made by it under the 1933 Act, the 1934 Act, Rule 144 or any United States
state securities laws and regulations thereof applicable to the Company or by
the rules and regulations of the Principal Trading Market, and such filings
shall conform to the requirements of applicable laws, regulations and government
agencies, and, unless such filings are publicly available on the SEC’s EDGAR
system (via the SEC’s web site at no additional charge), the Company shall
provide a copy thereof to the Buyer promptly after such filings. Without
limiting the foregoing, the Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. Additionally, within four (4) business days
following the date of this Agreement, the Company shall file a current report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and approved by the
Buyer and attaching the material Transaction Documents as exhibits to such
filing. The Company shall further redact all confidential information from such
Form 8-K. Additionally, the Company shall furnish to the Buyer, so long as the
Buyer owns any Securities, promptly upon request, (1) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (2) a copy of the most recent annual or quarterly
report of the Company, and (3) such other information as may be reasonably
requested to permit the Buyer to sell such Securities pursuant to Rule 144
without registration.

(b)

Reporting Status.  So long as the Buyer beneficially owns Securities and for at
least twenty (20) Trading Days thereafter, the Company shall file all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and shall take all reasonable action under its control to ensure that
adequate current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available, and shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination.  

(c)

Listing.  The Common Stock shall be listed or quoted for trading on any of (1)
NYSE Amex, (2) the New York Stock Exchange, (3) the Nasdaq Global Market, (4)
the Nasdaq Capital Market, (5) the OTC Bulletin Board, or (6) the OTCQX or
OTCQB. The Company shall promptly secure the listing of all of the Conversion
Shares upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all securities from time to time
issuable under the terms of the Transaction Documents. The Company shall comply
in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Trading Market and/or the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or any successor
thereto, as the case may be, applicable to it at least through the date which is
sixty (60) days after the date on which the Note has been converted or paid in
full.

(d)

Use of Proceeds.  The Company shall use the net proceeds received hereunder for
working capital and general corporate purposes only; provided, however, the
Company will not use such proceeds to pay fees payable (1) to any broker or
finder relating to the offer and sale of the Note, or (2) to any other party
relating to any financing transaction effected prior to the Closing Date, other
than interest payments due to such parties.





12

 




(e)

Publicity, Filings, Releases, Etc.  Neither party shall disseminate any
information relating to the Transaction Documents or the transactions
contemplated thereby, including issuing any press releases, holding any press
conferences or other forums, or filing any reports (collectively, “Publicity”),
without giving the other party reasonable advance notice and an opportunity to
comment on the contents thereof.  Neither party will include in any such
Publicity any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.  In
furtherance of the foregoing, the Company shall provide to the Buyer’s Counsel a
draft of the first current report on Form 8-K or a quarterly or annual report on
Form 10-Q or 10-K, as the case may be, intended to be made with the SEC which
refers to the Transaction Documents or the transactions contemplated thereby as
soon as practicable (but at least two (2) Trading Days before such filing will
be made) and shall not include in such filing (or any other filing filed before
then) any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.
 Notwithstanding the foregoing, each of the parties hereby consents to the
inclusion of the text of the Transaction Documents in filings made with the SEC
(but any descriptive text accompanying or part of such filing shall be subject
to the other provisions of this subsection).

(f)

FINRA Rule 5110. In the event that the Corporate Financing Rule 5110 of FINRA is
or becomes applicable to the transactions contemplated by the Transaction
Documents or to the sale by a Holder of any of the Securities, then the Company
shall, to the extent required by such rule, timely make any filings and
cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.

(g)

Keeping of Records and Books of Account. The Company shall keep and cause each
Subsidiary to keep adequate records and books of account, in which complete
entries shall be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and such Subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

(h)

Corporate Existence.  The Company shall (1) do all things necessary to remain
duly qualified and in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary; (2) preserve and keep in full force
and effect all licenses or similar qualifications required by it to engage in
its business in all jurisdictions in which it is at the time so engaged; (2)
continue to engage in business of the same general type as conducted as of the
date hereof; and (3) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder.

(i)

Taxes.  The Company shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.

(j)

Compliance. The Company shall comply in all material respects with all federal,
state and local laws and regulations, orders, judgments, decrees, injunctions,
rules, regulations, permits, licenses, authorizations and requirements
(collectively, “Requirements”) of all governmental bodies, insurers,
departments, commissions, boards, courts, authorities, officials or officers
which are applicable to the Company, its business, operations, or any of its
properties, except where the failure to so comply would not have a Material
Adverse Effect on the Company or any of its properties; provided, however, that
nothing provided herein shall prevent the Company from contesting in good faith
the validity or the application of any Requirements

 

13

 

.

(k)

Litigation.  From and after the date hereof and until all of the Company’s
obligations hereunder and the Note is paid and performed in full, the Company
shall notify the Buyer in writing, promptly upon learning thereof, of any
litigation or administrative proceeding commenced or threatened against the
Company involving a claim in excess of $100,000.00.

(l)

Performance of Obligations.  The Company shall promptly and in a timely fashion
perform and honor all demands, notices, requests and obligations that exist or
may arise under the Transaction Documents.

(m)

Failure to Make Timely Filings.  The Company agrees that, if the Company fails
to timely file on the SEC’s EDGAR system any information required to be filed by
it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement or otherwise so
as to be deemed a “reporting issuer” with current public information under the
1934 Act, the Company shall be liable to pay to the Holder, in addition to any
other available remedies in the Transaction Documents or at law or equity, an
amount based on the following schedule (where “No. Business Days Late” refers to
each Trading Day after the latest due date for the relevant filing):

Late Filing Payment For

Each $30,000.00 of

 

No. Business Days Late                      Outstanding Principal of the Note
       




6

$100.00

7

$200.00

8

$300.00

9

$400.00

10

$500.00

11

$600.00

12

$700.00

13

$800.00

14

$900.00

          15

$1,000.00

        >15

$1,000.00 + $100.00 for each Trading  Day Late beyond 10 days




The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price (as defined in the Note) applicable to the date of
such demand.  If the payment is to be made in shares of Common Stock, such
shares shall be considered Conversion Shares under the Note, with the “Delivery
Date” for such shares being determined from the date of such demand. The demand
for payment of such amount in shares of Common Stock shall be considered a
“Conversion Notice” (but the delivery of such shares shall be in payment of the
amount contemplated by this subsection and not in payment of any principal or
interest on the Note).





14




(n)

Authorized Shares.  The Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, such number of shares
of Common Stock as shall be necessary to effect the full conversion of the Note
multiplied by two (2) (the “Share Reserve”). If at any time the Share Reserve is
insufficient to effect the full conversion of the Note, the Company shall
immediately increase the Share Reserve accordingly. If the Company does not have
sufficient authorized and unissued shares of Common Stock available to increase
the Share Reserve, the Company shall call and hold a special meeting of the
stockholders within thirty (30) days of such occurrence, for the sole purpose of
increasing the number of authorized shares of Common Stock. The Company’s
management shall recommend to the Company’s stockholders to vote in favor of
increasing the number of authorized shares of Common Stock.  Management shall
also vote all of its shares in favor of increasing the number of authorized
shares of Common Stock. The Company shall use its best efforts to cause such
additional shares of Common Stock to be authorized so as to comply with the
requirements of this Section.

(o)

DTC and DWAC Eligibility. For so long as any portion of the Note remains
outstanding, the Company shall use its best efforts to (i) maintain eligibility
to participate in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, and (ii) maintain DWAC eligibility.

(p)

Anti-Dilution Certification.  For so long as any portion of the Note remains
outstanding, the Company shall deliver to the Buyer on or before the 10th day of
each month a certification in the form attached hereto as Annex V whereby the
Company shall notify the Buyer of any events that occurred during the previous
month that trigger anti-dilution protection or other adjustments to the
applicable Conversion Price (as defined in the Note) (“Adjustment Events”) under
the Note or, if no Adjustment Events occurred, certifying to the Buyer that no
Adjustment Events occurred during the previous month.

(q)

Right of First Refusal for Future Financing Arrangements. Unless it shall have
first delivered to the Buyer at least ten (10) Trading Days’ prior to the
closing of a Future Offering (as defined herein) a written notice describing the
proposed Future Offering, including the terms and conditions thereof and
proposed definitive documentation to be entered into in connection therewith,
and providing the Buyer an option within five (5) Trading Days of receiving such
notice to purchase an amount equal to then outstanding principal balance of the
Note of the securities being offered in the Future Offering on the same terms as
contemplated by such Future Offering (the limitations referred to in this
sentence and the preceding sentence are collectively referred to as the “Right
of First Refusal”) (and subject to the exceptions described below), the Company
will not conduct any equity financing (including debt with an equity component)
(“Future Offerings”) during the period beginning on the Closing Date and ending
at such time as the debt herein is fully satisfied. In the event the terms and
conditions of a proposed Future Offering are amended in any respect after
delivery of the notice to the Buyer concerning the proposed Future Offering, the
Company shall deliver a new notice to the Buyer describing the amended terms and
conditions of the proposed Future Offering and the Buyer thereafter shall have
an option during the seventy two (72) hour period following delivery of such new
notice to purchase the securities being offered on the same terms as
contemplated by such proposed Future Offering, as amended. The foregoing
sentence shall apply to successive amendments to the terms and conditions of any
proposed Future Offering. The Right of First Refusal shall not apply to any
transaction involving (i) issuances of securities in a firm commitment
underwritten public offering (excluding a continuous offering pursuant to Rule
415 under the 1933 Act), (ii) issuances of securities as consideration for a
merger, consolidation or purchase of assets, or in connection with any strategic
partnership or joint venture (the primary purpose of which is not to raise
equity capital), or in connection with the disposition or acquisition of a
business, product or license by the Company, (iii) any sale of securities under
that Investment Agreement between the Company and Centurion Private Equity, LLC
dated April 5, 2011, (iv) any issuance of the Company’s 7% two year convertible
promissory notes as described in Note 8 to its audit report for the fiscal year
ended December 31, 2010, or issuance of shares of its Class A Common Stock upon
conversion of such notes, or (v) any issuance of shares for bona fide services
rendered to the Company. The Right of First Refusal also shall not apply to the
issuance of securities upon exercise or conversion of the Company’s options,
warrants or other convertible securities outstanding as of the date hereof or to
the grant of additional options or warrants, or the issuance of additional
securities, under any Company stock option or restricted stock plan approved by
the stockholders of the Company.


15




 

(r)

Change in Nature of Business. The Company shall not directly or indirectly
engage in any material line of business substantially different from those lines
of business conducted by or publicly contemplated to be conducted by the Company
on the Issuance Date or any business substantially related or incidental
thereto. The Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, modify its or their corporate
structure or purpose if such modification may have a material adverse effect on
any rights of, or benefits to, the Holder under any of the Transaction
Documents.

(s)

Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business, in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.

(t)

Maintenance of Insurance.  The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

(u)

Restriction on Redemption. Until this Note has been converted, redeemed or
otherwise satisfied in accordance with its terms, the Company shall not,
directly or indirectly, redeem or repurchase its capital stock without the prior
express written consent of the Holder.

(v)

Restriction on Transfer of Assets. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, sell, lease,
license, assign, transfer, convey or otherwise dispose of any assets or rights
of the Company or any Subsidiary owned or hereafter acquired, whether in a
single transaction or a series of related transactions, other than (A) sales,
leases, licenses, assignments, transfers, conveyances and other dispositions of
such assets or rights supported by fair market value consideration as determined
in the reasonable discretion of the board of directors or the Chief Executive
Officer of the Company or its Subsidiary, as the case may be, or (B) sales of
inventory in the ordinary course of business.

(w)

Existence of Liens. The Company shall not, and the Company shall cause each of
its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance
(collectively, “Liens”), upon the property or assets (including accounts and
contract rights) owned by the Company or any of its Subsidiaries, other than
Permitted Liens.





16

(x)

Intellectual Property.  The Company shall not, and the Company shall not permit
any of its Subsidiaries, directly or indirectly, to encumber or allow any Liens
on, any of its copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work, whether
published or unpublished, any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, and the goodwill of the business of the Company and
its Subsidiaries connected with and symbolized thereby, know-how, operating
manuals, trade secret rights, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing, other than Permitted Liens.

(y)

Transactions with Affiliates.  The Company shall not, nor shall it permit any of
its Subsidiaries to, enter into, renew, extend or be a party to, any transaction
or series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) with any Affiliate, except in the ordinary
course of business in a manner and to an extent consistent with past practice
and necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a person that
is not an Affiliate thereof.

(z)

Certain Negative Covenants of the Company.  From and after the date hereof and
until all of the Company’s obligations hereunder and the Note are paid and
performed in full, the Company shall not:

(i)

Incur any new indebtedness for borrowed money that includes an equity conversion
component without complying with the Right of First Refusal set forth in
Section 5.2(q) hereof unless such indebtedness is not subject to the Right of
First Refusal; or

(ii)

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate of the Company, or amend or modify any agreement related to any of the
foregoing, except on terms that are no less favorable, in any material respect,
than those obtainable from any person or entity who is not an Affiliate of the
Company; provided, that the foregoing provision shall not apply to any extension
of the term or the deferment of payments under the Company’s lease with Goldland
Holdings, Co.

6.

TRANSFER AGENT INSTRUCTIONS.

6.1.

The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Section 5.1(a) hereof, it will give the
Transfer Agent no instructions inconsistent with the Transfer Agent Letter.
 Except as required by Section 5.1(a) and (b) of this Agreement and the Transfer
Agent Letter, the Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents.  Nothing in this Section shall affect in any way
the Buyer’s obligations and agreement to comply with all applicable securities
laws upon resale of the Securities.  If the Buyer provides the Company with an
opinion of counsel reasonably satisfactory to the Company that registration of a
resale by the Buyer of any of the Securities in accordance with clause (1)(B) of
Section 5.1(a) of this Agreement is not required under the 1933 Act, the Company
shall permit the transfer of the Securities and, in the case of the Conversion
Shares, use its best efforts to cause the Transfer Agent to promptly
electronically transmit to the Holder via DWAC such Conversion Shares.  The
Company specifically covenants that, as of the Closing Date, the Transfer Agent
shall be (a) participating in the DWAC program, and (b) DWAC eligible.
 Moreover, the Company shall notify the Buyer in writing if the Company at any
time while the Holder holds Securities becomes aware of any plans of the
Transfer Agent to terminate such DWAC participation or eligibility.  While any
Holder holds Securities, the Company shall at all times after the Closing Date
maintain a transfer agent which participates in the DWAC program and is DWAC
eligible, and the Company shall not appoint any transfer agent which does not
both participate in the DWAC program and maintain DWAC eligibility.
 Nevertheless, if at any time that the Company receives a Conversion Notice the
Transfer Agent is not participating in the DWAC program or the Conversion Shares
are not otherwise transferable via the DWAC program, and the Holder is entitled
to the receipt of Conversion Shares without a restrictive legend pursuant to the
Transfer Agent Letter, then the Company shall instruct the Transfer Agent to
immediately issue one or more certificates for Common Stock without legend in
such name and in such denominations as specified by the Holder; otherwise, the
Company shall instruct the Transfer Agent to immediately issue one or more
certificates for Common Stock with legend pursuant to Section 5.1(b) herein in
such name and in such denominations as specified by the Holder.  In the event
the Transfer Agent is not DWAC eligible on any Conversion Date, and consequently
the Company issues Conversion Shares pursuant to a Notice of Conversion in
certificated rather than electronic form, then in such event the amount set
forth in Section  6.2(a) shall be added to the principal balance of the Note.





17

 

6.2.

Delay in Issuing Shares.

(a)

The Company understands that a delay in the delivery of Conversion Shares,
whether on conversion of all or any portion of the Note and/or in payment of
accrued interest, beyond the relevant Delivery Date (as defined in the Note)
could result in economic loss to the Holder. As compensation to the Holder for
such loss, in addition to any other available remedies in the Transaction
Documents or at law or equity, the Company shall pay late payments to the Holder
for late delivery of the Shares in accordance with the following schedule (where
“No. Business Days Late” is defined as the number of Trading Days beyond five
(5) Trading Days after the Delivery Date):

Late Payment for Each $30,000.00            No. Business Days Late

of Principal or Interest Being Converted

      

1

$100.00

2

$200.00

3

$300.00

4

$400.00

5

$500.00

6

$600.00

7

$700.00

8

$800.00

9

$900.00

10

$1,000.00

>10

$1,000.00 + $100.00 for each Business Day Late beyond 10 days




As elected by the Holder, the amount of any payments incurred under this
Section 6.2(a) shall either be automatically added to the principal balance of
the Note or otherwise paid by the Company in immediately available funds upon
demand. Nothing herein shall limit the Holder’s right to pursue additional
damages for the Company’s failure to issue and deliver the Shares to the Holder
within a reasonable time.  Furthermore, in addition to any other remedies which
may be available to a Holder, in the event that the Company fails for any reason
to effect delivery of such Shares within five (5) Trading Days after the
Delivery Date, the Holder will be entitled to revoke the Notice of Conversion by
delivering a notice to such effect to the Company prior to such Holder’s receipt
of the relevant Shares, whereupon the Company and the Holder shall each be
restored to their respective positions immediately prior to delivery of such
Notice of Conversion; provided, however, that any payments contemplated by this
Section 6.2(a) which have accrued through the date of such revocation notice
shall remain due and owing to the Holder notwithstanding such revocation.





18




(b)

If, by the fifth Trading Day after the  relevant Delivery Date, the Company
fails for any reason to deliver the Shares, but at any time after the Delivery
Date, the Holder purchases, in an arm’s-length open market transaction or
otherwise, shares of Common Stock (the “Covering Shares”) in order to make
delivery in satisfaction of a sale of Common Stock by the Holder (the “Sold
Shares”), which delivery such Holder anticipated to make using the shares of
Common Stock to be issued upon such conversion or exercise (a “Buy-In”), the
Holder shall have the right to require the Company to pay to the Holder, in
addition to and not in lieu of the amounts contemplated in other provisions of
the Transaction Documents, including, but not limited to, the provisions of the
immediately preceding Section 6.2(a), the Buy-In Adjustment Amount (as defined
below).  The “Buy-In Adjustment Amount” is the amount equal to the number of
Sold Shares multiplied by the excess, if any, of (1) the Holder’s total purchase
price per share (including brokerage commissions, if any) for the Covering
Shares over (2) the net proceeds per share (after brokerage commissions, if any)
received by the Holder from the sale of the Sold Shares.  The Company shall pay
the Buy-In Adjustment Amount to the Holder in immediately available funds
immediately upon demand by the Holder.  By way of illustration and not in
limitation of the foregoing, if the Holder purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000.00 to
cover a Buy-In with respect to shares of Common Stock the Holder sold for net
proceeds of $10,000.00, the Buy-In Adjustment Amount which Company will be
required to pay to the Holder will be $1,000.00.

6.3.

The Company shall assume any fees or charges of the Transfer Agent or Company
Counsel regarding (i) the removal of a legend or stop transfer instructions with
respect to the Securities, and (ii) the issuance of certificates or DWAC
registration to or in the name of the Holder or the Holder’s designee or to a
transferee as contemplated by an effective registration statement.
 Notwithstanding the foregoing, it shall be the Holder’s responsibility to
obtain all needed formal requirements (specifically: medallion guarantee and
prospectus delivery compliance) in connection with any electronic issuance of
shares of Common Stock.

6.4.

The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to such Note, notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such Holder’s exercise privilege.  The Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the conversion of such Note. The Company agrees, without cost or
expense to such Holder, to take or to consent to any and all action necessary to
effectuate relief under 11 U.S.C. §362.

7.

CLOSING DATE.

7.1.

The Closing Date shall occur on the date which is the first Trading Day after
each of the conditions contemplated by Sections 8 and 9 hereof shall have either
been satisfied or been waived by the party in whose favor such conditions run.





19

 

7.2.

Closing of the purchase and sale of the Securities, which the parties anticipate
shall occur concurrently with the execution of this Agreement, shall occur at
the offices of the Buyer and shall take place no later than 3:00 P.M., Eastern
Time, or on such day or such other time as is mutually agreed upon by the
Company and the Buyer.  

8.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Company’s obligation to sell
the Securities to the Buyer pursuant to this Agreement on the Closing Date is
conditioned upon and subject to the fulfillment, on or prior to the Closing
Date, of all of the following conditions, any of which may be waived in whole or
in part by the Company:

8.1.

The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer.

8.2.

Delivery by the Buyer of good funds as payment in full of an amount equal to the
Purchase Price in accordance with this Agreement.

8.3.

The accuracy on the Closing Date of the representations and warranties of the
Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date.

8.4.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

9.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s obligation to
purchase the Securities from the Company pursuant to this Agreement on the
Closing Date is conditioned upon and subject to the fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Buyer:

9.1.

The execution and delivery of this Agreement, the Transfer Agent Letter, the
Confession, and, as applicable, the other Transaction Documents by the Company;

9.2.

The delivery by the Company to the Buyer of the Note, in original form, duly
executed by the Company, in accordance with this Agreement;

9.3.

The delivery by the Company to the Buyer of the Opinion Letter, which Opinion
Letter is in a form reasonably satisfactory to the Buyer;

9.4.

A fully executed written consent of directors or secretary’s certificate, in
form acceptable to Buyer in its sole discretion, evidencing the Company’s
approval of the Transaction Documents;

9.5.

On the Closing Date, each of the Transaction Documents executed by the Company
on or before such date shall be in full force and effect and the Company shall
not be in default thereunder;

9.6.

The Share Reserve shall be sufficient to effect the full conversion of the Note
as of the Closing Date;


20







9.7.

The accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained in this Agreement and the other
Transaction Documents, each as if made on such date, and the performance by the
Company on or before such date of all covenants and agreements of the Company
required to be performed on or before such date;

9.8.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;

9.9.

From and after the date hereof up to and including the Closing Date, each of the
following conditions will remain in effect: (i) the trading of the Common Stock
shall not have been suspended by the SEC or on the Principal Trading Market;
(ii) trading in securities generally on the Principal Trading Market shall not
have been suspended or limited; (iii) no minimum prices shall been established
for securities traded on the Principal Trading Market; (iv) there shall not have
been any material adverse change in any financial market; and (v) there shall
not have occurred any Material Adverse Effect;

9.10.

Except for any notices required or permitted to be filed after the Closing Date
with certain federal and state securities commissions, the Company shall have
obtained (i) all governmental approvals required in connection with the lawful
sale and issuance of the Securities, and (ii) all third party approvals required
to be obtained by the Company in connection with the execution and delivery of
the Transaction Documents by the Company or the performance of the Company’s
obligations thereunder; and

9.11.

All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Buyer.

10.

INDEMNIFICATION.

10.1.

The Company agrees to defend, indemnify and forever hold harmless the Buyer and
its stockholders, directors, officers, managers, members, partners, Affiliates,
employees, and agents, and each Buyer Control Person (collectively, the “Buyer
Parties”) from and against any losses, claims, damages, liabilities or expenses
incurred (collectively, “Damages”), joint or several, and any action in respect
thereof to which the Buyer or any of the other Buyer Parties becomes subject,
resulting from, arising out of or relating to any misrepresentation, breach of
warranty or nonfulfillment of or failure to perform any covenant or agreement on
the part of the Company contained in this Agreement or any of the other
Transaction Documents, as such Damages are incurred. The Buyer Parties with the
right to be indemnified under this Section (the “Indemnified Parties”) shall
have the right to defend any such action or proceeding with attorneys of their
own selection, and the Company shall be solely responsible for all costs and
expenses related thereto.  If the Indemnified Parties opt not to retain their
own counsel, the Company shall defend any such action or proceeding with
attorneys of its choosing at its sole cost and expense, provided that such
attorneys have been pre-approved by the Indemnified Parties, which approval
shall not be unreasonably withheld, and provided further that the Company may
not settle any such action or proceeding without first obtaining the written
consent of the Indemnified Parties.

10.2.

The indemnity contained in this Agreement shall be in addition to (i) any cause
of action or similar rights of the Buyer Parties against the Company or others,
and (ii) any other liabilities the Company may be subject to.




21







11.

SPECIFIC PERFORMANCE.  The Company and the Buyer acknowledge and agree that
irreparable damage would occur in the event that any provision of this Agreement
or any of the other Transaction Documents were not performed in accordance with
its specific terms or were otherwise breached.  It is accordingly agreed that
the parties (including any Holder) shall be entitled to an injunction or
injunctions, without the necessity to post a bond (except as specified below),
to prevent or cure breaches of the provisions of this Agreement or any of the
other Transaction Documents and to enforce specifically the terms and provisions
hereof or thereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity; provided, however, that the Company, upon
receipt of a Notice of Conversion, may not fail or refuse to deliver
certificates representing shares of Common Stock and the related legal opinions,
if any, or if there is a claim for a breach by the Company of any other
provision of this Agreement or any of the other Transaction Documents, the
Company shall not raise as a legal defense any claim that the Holder or anyone
associated or affiliated with the Holder has violated any provision hereof or
any of the other Transaction Documents or has engaged in any violation of law or
any other claim or defense, unless the Company has first posted a bond for one
hundred fifty percent (150%) of the principal amount and, if relevant, then
obtained a court order specifically directing it not to deliver such
certificates to the Holder. The proceeds of such bond shall be payable to the
Holder to the extent that the Holder obtains judgment or its defense is
recognized.  Such bond shall remain in effect until the completion of the
relevant proceeding and, if the Holder appeals therefrom, until all such appeals
are exhausted.  This provision is deemed incorporated by reference into each of
the Transaction Documents as if set forth therein in full.

12.

OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer shall or would
receive shares of Common Stock in payment of interest or principal under the
Note or upon conversion of the Note, so that the Buyer would, together with
other shares of Common Stock held by it or its Affiliates, hold by virtue of
such action or receipt of additional shares of Common Stock a number of shares
exceeding 4.99% of the number of shares of Common Stock outstanding on such date
(the “4.99% Cap”), the Company shall not be obligated and shall not issue to the
Buyer shares of Common Stock which would exceed the 4.99% Cap, but only until
such time as the 4.99% Cap would no longer be exceeded by any such receipt of
shares of Common Stock by the Buyer. The foregoing limitations are enforceable,
unconditional and non-waivable and shall apply to all Affiliates and assigns of
the Buyer.

13.

MISCELLANEOUS. The Company and the Buyer hereby agree that the provisions of
this Section 13 shall apply to this Agreement and all of the Transaction
Documents.

13.1.

Governing Law and Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
personal jurisdiction of the federal courts whose districts encompass any part
of Salt Lake County or the state courts of the State of Utah sitting in Salt
Lake County in connection with any dispute arising under this Agreement, and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper. Nothing in this subsection shall affect or
limit any right to serve process in any other manner permitted by law.

13.2.

No Waiver.  Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

13.3.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.





22




13.4.

Pronouns.  All pronouns and any variations thereof in this Agreement refer to
the masculine, feminine or neuter, singular or plural, as the context may permit
or require.

13.5.

Counterparts.  This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
constitute one instrument.  Facsimile and email copies of signed signature pages
will be deemed binding originals.

13.6.

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

13.7.

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.

13.8.

Amendment. This Agreement may be amended only by an instrument in writing signed
by the Company and the Buyer.  

13.9.

Entire Agreement. This Agreement together with the other Transaction Documents
constitutes and contains the entire agreement between the Company and the Buyer
and supersedes all prior agreements and understandings among the parties hereto
with respect to the subject matter hereof.

13.10.

Currency.  All dollar amounts referred to or contemplated by this Agreement or
any other Transaction Documents shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.

13.11.

Buyer’s Expenses.  In the event the Company or the Buyer elects not to effect
the Closing for any reason, the Company shall pay $10,000 in cash to the Buyer
for the Buyer’s legal, administrative and due diligence expenses.  Except as
provided in the immediately preceding sentence, and except for the fees required
to be paid by the Company to the Buyer pursuant to Section 2.3 for Buyer’s
legal, administrative and due diligence expenses, the Company and the Buyer
shall be responsible for paying such party’s own fees and expenses (including
legal expenses) incurred in connection with the preparation and negotiation of
this Agreement and the other Transaction Documents and the closing of the
transactions contemplated hereby and thereby.

13.12.

Assignment by the Company.  Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Company hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Company without
the prior written consent of the Buyer, which consent may be withheld at the
sole discretion of the Buyer; provided, however, that in the case of a merger,
sale of substantially all of the Company’s assets or other corporate
reorganization, the Buyer shall not unreasonably withhold, condition or delay
such consent.   

13.13.

Advice of Counsel. In connection with the preparation of this Agreement and all
other Transaction Documents, each of the Company, its stockholders, officers,
agents, and representatives acknowledges and agrees that the attorney that
prepared this Agreement and all of the other Transaction Documents acted as
legal counsel to the Buyer only.  Each of the Company, its stockholders,
officers, agents, and representatives (i) hereby acknowledges that he/she/it has
been, and hereby is, advised to seek legal counsel and to review this Agreement
and all of the other Transaction Documents with legal counsel of his/her/its
choice, and (ii) either has sought such legal counsel or hereby waives the right
to do so.  

 

23




 

13.14.

No Strict Construction. The language used in this Agreement is the language
chosen mutually by the parties hereto and no doctrine of construction shall be
applied for or against any party.

13.15.

Cross Default.  Any Event of Default (as defined in the Note) shall be deemed a
default under this Agreement. Upon a default by the Company, the Buyer shall
have all those rights and remedies available at law or equity, including without
limitation those remedies set forth in the Note.

13.16.

Attorney’s Fees.  In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement or any of the other Transaction Documents,
the Prevailing Party (as defined hereafter) shall be entitled to reasonable
attorneys’ fees, court costs and collection costs in addition to any other
relief to which such party may be entitled. “Prevailing Party” shall mean the
party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.

13.17.

Replacement of the Note. Subject to any restrictions on or conditions to
transfer set forth in the Note, the Holder of the Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s principal corporate office, and promptly thereafter and at the
Company’s expense, except as provided below, receive in exchange therefor one or
more new convertible promissory note(s), each in the principal amount requested
by such Holder, dated the date to which interest shall have been paid on the
Note so surrendered or, if no interest shall have yet been so paid, dated the
date of the Note so surrendered and registered in the name of such person or
persons as shall have been designated in writing by such Holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered. As applicable, upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of the Note and (i) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (ii) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new convertible promissory note executed in the same manner as the
Note being replaced, in the same principal amount as the unpaid principal amount
of such Note and dated the date to which interest shall have been paid on the
Note or, if no interest shall have yet been so paid, dated the date of the Note.

13.18.

Rights and Remedies Cumulative.  All rights, remedies, and powers conferred in
this Agreement and the Transaction Documents are cumulative and not exclusive of
any other rights or remedies, and shall be in addition to every other right,
power, and remedy that the Company may have, whether specifically granted in
this Agreement or any other Transaction Document, or existing at law, in equity,
or by statute; and any and all such rights and remedies may be exercised from
time to time and as often and in such order as the Company may deem expedient.  

13.19.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of

(a)

the date delivered, if delivered by personal delivery as against written receipt
therefor or by confirmed facsimile or electronic mail transmission,

(b)

the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




24




(c)

the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):




If to the Company:




Silver Falcon Mining, Inc.

Attn: Pierre Quilliam

2520 Manatee Ave. West, Suite #200

Bradenton, Florida 34205




with a copy to (which shall not constitute notice):




Investment Law Group of Gillett, Mottern & Walker, LLP

Attn: Robert J. Mottern, Esq.

1230 Peachtree Street, N.E., Suite 2445

Atlanta, Georgia 30309

Telephone: (404) 607-6940

Email: bmottern@investmentlawgroup.com




If to the Buyer:




Iliad Research and Trading, LP

Attn: John M. Fife

303 East Wacker Drive, Suite 1200

Chicago, Illinois  60601




with a copy to (which shall not constitute notice):




Carman Lehnhof Israelsen LLP

Attn: Jonathan K. Hansen

4626 North 300 West, Suite 160

Provo, Utah 84604

Telephone: (801) 209-5558




14.

SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The Company’s and the
Buyer’s covenants, agreements, representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the other
Transaction Documents and the Closing hereunder, and shall inure to the benefit
of the Buyer and the Company and their respective successors and permitted
assigns.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


25




IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.




PURCHASE PRICE:

$500,000.00







THE BUYER:




ILIAD RESEARCH AND TRADING, LP




By:

Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager







By:

John M. Fife, President

       John M. Fife, President







THE COMPANY:




SILVER FALCON MINING, INC.







By:

Name: Pierre Quilliam

Title: Chief Executive Officer





[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]




ATTACHMENTS:




ANNEX I

WIRE INSTRUCTIONS

ANNEX II

NOTE

ANNEX III

CONFESSION

ANNEX IV

TRANSFER AGENT LETTER

ANNEX V

FORM OF ANTI-DILUTION CERTIFICATION


















